Ingraham, P. J. (concurring):
I concur with my brother Hotchkiss in his opinion and merely wish to state what I consider to be the real question that is now before us.
What the plaintiff asks for is a construction of the trust under which it holds the real property which was devised by Captain Randall’s will and which from the probate of that will in 1801 has been administered by the trustees named in the will or by the corporation created by the act of 1806, i. e., one of the plaintiffs in this action. As to whether the court will construe this will or give the trustees instruction is not now before us, the sole question being whether upon the facts stated the plaintiffs or either of them have a right to apply to a court of equity for a construction of the will and an adjudication as to the powers of the trustees. I think it clear that the testator intended to convey this real property described in the complaint to the persons that he named in his will as trustees to carry out the trust outlined in the will. If the trust was a valid trust the title to the property vested in the trustees; if it was not a valid trust the trustees took no title and the title vested in the testator’s heirs at law, or, if there were no heirs at law competent to take the real property, then the property escheated to the State.
Of course the question as to whether this was a valid trust is not before us. Certain persons claiming to be heirs at law attacked the validity of this trust and their claim to the property was defeated in the courts, which judgment was subsequently affirmed by the Supreme Court of the United States. (Inglis v. Trustees of Sailor’s Snug Harbour, 3 Pet. 137.) However that may be, for more than a hundred years this title has been held and enjoyed by the trustees named in the will or their successors, the corporation created by the Legislature of this State by the act of 1806, and there is no one now before us questioning the validity of the trust or the rightful ownership of the property by the trustee. I do not understand that the Attorney-General claims that by way of escheat or otherwise the title to this property has vested in the State, or that the State has any right to the property as its owner. And thus it seems to me there can be no doubt that the title to the property passed to the original devisees in trust to devote *758it to the purposes mentioned in the will. The will itself contained the provision that if this trust could not legally be carried out according to the testator’s express intention without an act of the Legislature it was his will and desire that the trustees would, as soon as possible, apply for an act of the Legislature to incorporate them for the purposes above specified. To carry out this wish of the testator the trustees in the year 1806 applied to the Legislature, which passed an act, being chapter 4 of the laws of that year. The preamble of that act recited the will of the testator; that the testator had declared his intention to be that the said estate should, at all events, be applied to the purposes mentioned and to no other; and they prayed to be incorporated for the purposes expressed in the will. It was then enacted that the trustees named in the will and then* successors by virtue of their said offices were constituted a body politic; they were declared to be capable in law of holding and disposing of the said real and personal estate according to the intention of the said will; and the same was declared to be vested in them and their successors in office for the purposes therein expressed, which involved the execution of the trust created by the will. I think it clear that by this act a corporation was created and vested with the title to the property held by the trustees to carry out the purposes of the will. Thus, so far as the State was concerned, it seems to me it released any title that it could have had by way of escheat or otherwise in the property in question to the corporation thereby created, and validated the trust if its legality was doubtful,- and the corporation thereby became the owner of the property, in trust, however, for the purposes expressed in the will of the testator. Of course, if the testator had heirs at law capable of taking the property, this act of the Legislature could not have affected their interest, and if the testator had- no heirs at law capable of taking and holding real property, the property escheated to the State, which had released its interest to the corporation as trustee for the purposes of the will. Therefore, so far as appears, title to the whole property had vested in the corporation in trust for those to be benefited as expressed by the-testator, and since that time they have exercised that trust and applied the income of the property to the purposes expressed in *759the will. The trustee (the-corporation) now applies to this court for a construction of the terms of the trust, and by this action has asked the court to instruct it as to the power that it has in dealing with the trust estate. It is quite clear that there is nobody interested in the execution of this trust except the beneficiaries, who are the “aged, decrepit and wom-out sailors.” The complaint alleges that the trustees have maintained an institution for the relief of sailors of this description and have expended the income for that purpose during the long period that that trust has been in existence; but it is manifestly impossible to make the class of sailors designated by the testator parties to the suit. The plaintiff has, therefore, made the Attorney-General a party, asking that he come in and assist the court in determining the matters upon which the trustees desire instruction.
I think, therefore, that the corporation is a trustee holding the real property in trust for the benefit of a certain class; that there are questions which require the construction of the terms of the trust by the court for the advantageous execution of the trust; that the trustee has the right to apply to the court for the purpose of obtaining such instruction; that there are no parties in existence interested in the maintenance of the trust, except the Attorney-General of the State, who can be made parties to the action; and the only serious question as I view it is whether the Attorney-General is a proper party to be made a defendant. That the Attorney-General is a proper party defendant is, I think, put at rest by the provisions of the Real Property Law (Consol. Laws, chap. 50 [Laws of 1909, chap. 52], § 113, subd. 3), and I agree with what my brother Hotchkiss says upon that point.
It is quite probable that in view of the very satisfactory opinion of my brother Hotchkiss -this concurring memorandum is unnecessary, but the question presented is both unusual and interesting, and I have thought it not amiss that I indicate the process by which I have arrived at the same result.
Laughlin, Scott, Dowling and Hotchkiss, JJ., concurred.
Judgment reversed, with costs, and demurrer overruled, with costs, with leave to defendant to withdraw demurrer and answer on payment of costs.